Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 objected to because of the following informalities: the claim recites an object which comprises a single direction throughout all frequency bands. Examiner has interpreted this as referring to all frequency bands of a particular audio object, channel or voicing rather than to the erroneous notion of all frequencies, that is, frequencies greater than or equal to 1 Hz.  Appropriate correction is required.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11368790. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims comprise a generic version of the more specific claims of the ‘790 patent and as such are considered anticipated thereby.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 11, 12 rejected under 35 U.S.C. 102a1 as being anticipated by Hiipakka: 20080004729 hereinafter Hi.

Regarding claim 1 
Hi teaches:
An apparatus, method and coded instructions for generating a description of a combined audio scene (Hi: ¶ 12, 13: system for combining multiple spatial audio signals in a single output stream comprising an audio channel(s) information and/or side information), comprising: 
an input interface for receiving a first description of a first scene in a first format and a second description of a second scene in a second format, wherein the second format is different from the first format (Hi: ¶ 12, 13, 42-48, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: system interface 46 operable to receive a plurality of signals in at least a first format in the form of a B-format signal and a second format in the form of plural monophonic spatial signal(s) to generate a combined B-format stream description and a subsequent Dirac description; the streams comprise audio represented as a set of coefficients such as to spatially describe a harmonic space or scene and/or plurality thereof); 
a format converter for converting the first description into a common format and for converting the second description into the common format, when the second format is different from the common format; (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: format converter encodes first and second signal(s) into combined B-format signals and subsequently into a Dirac encoded signals and/or a combined Dirac encoded signal); and 
a format combiner for combining the first description in the common format and the second description in the common format to acquire the description of the combined audio scene (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: Dirac stream comprised of combined B-format streams combined with additional Dirac streams).

Regarding claim 3
Hi teaches:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first B-format signal representation and to convert the second description into a second B-format signal representation, and wherein the format combiner is configured to combine the first and the second B- format signal representation by individually combining the individual components of the first and the second B-format signal representation. (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64; Fig 8A: first and second signal representation components combined to generate combined B-format components).

Regarding claim 7
Hi teaches:
An apparatus, method and coded instructions, further comprising a DirAC analyzer for analyzing the combined audio scene to derive DirAC parameters for the combined audio scene, wherein the DirAC parameters comprise direction of arrival values for time-frequency tiles or direction of arrival values and diffuseness values for the time-frequency tiles representing the combined audio scene (Hi: ¶ 6-13, 42-48, 60-64; Fig 11, 12: Hi discloses that a Dirac signal is formed by at least computation of duration of arrival angles and diffuseness values for a plurality of times and frequencies and that the combined audio scene is a combined Dirac signal and/or a plurality of Dirac signals).

Regarding claim 8
Hi teaches:
An apparatus, method and coded instructions, further comprising: a metadata encoder for encoding DirAC metadata described in the combined audio scene to acquire encoded DirAC metadata, or for encoding DirAC metadata derived from the first scene to acquire first encoded DirAC metadata and for encoding DirAC metadata derived from the second scene to acquire second encoded DirAC metadata (Hi: ¶ 6-13, 42-48, 60-64; Fig 11, 12: output signal formed of audio frequency band data, directivity data diffusiveness data, etc.).

Regarding claim 9
Hi teaches:
An apparatus, method and coded instructions, further comprising: an output interface for generating an encoded output signal representing the combined audio scene, the output signal comprising encoded DirAC metadata and one or more encoded transport channels (Hi: ¶ 58-60, 70; Fig 13, 14: transmitter 48 operable to transmit combined or multiple Dirac format signal(s) such as in teleconference).

Regarding claim 11, 12 – the claims are considered substantially similar to claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-6, 10 rejected under 35 U.S.C. 103 as being unpatentable over Hi: 20080004729 as applied to claims 1, 3, 7-9, 11, 12 supra.

Regarding claim 2
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the first format and the second format are selected from a group of formats comprising a first order Ambisonics format, a high order Ambisonics format, the common format, a DirAC format, and a multi-channel format (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64: Hi variously teaches as known: a first order and high order ambisonic signal and a Dirac format signal all of which can be considered multi-channel formats, the common format in the Hi specification is a Dirac format; further the suitability of such an object encoded signal for mixing by the claimed method is discussed as part of Applicants admitted prior art). Hi does not explicitly teach an object coded signal but Examiner takes official notice that object coded signals were well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of including additional and well-documented spatial signals for combination by the disclosed invention and would have expected predictable results therefrom. 

Regarding claim 4
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first pressure/velocity signal representation and to convert the second description into a second pressure/velocity signal representation, and wherein the format combiner is configured to combine the first and the second pressure/velocity signal representation by individually combining the individual components of the pressure/velocity signal representations to acquire a combined pressure/velocity signal representation. Examiner takes official notice that generating a sound pressure and sound velocity signal as a description of spatial audio was well known before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of including well known signal types with in the Hi taught converter/combiner and would have expected predictable results therefrom.

Regarding claim 5
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format converter is configured to convert the first description into a first DirAC parameter representation and to convert the second description into a second DirAC parameter representation, when the second description is different from the DirAC parameter representation (Hi: ¶ 12, 13, 42-48, 52, 58, 60-64, 67; Fig 6A, 6B, 8A, 11, 12: figures 11, 12 show the combination of first B-format signals and second monophonic signals into Dirac signals by the omission of the optional B-format combination step), and wherein the format combiner is configured to combine the first and the second DirAC parameter representations by individually combining the individual components of the first and second DirAC parameter representations to acquire a combined DirAC parameter representation for the combined audio scene (Hi: ¶ 3, 4, 12, 13, 42-48, 60-64; Fig 8A: first and second signal Dirac representation components combined to generate individual and/or combined Dirac components for output). Hi teaches the aspects of the claim but does not explicitly teach a singular embodiment thereof. However Examiner takes official notice that It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to permute the Hi taught subject matter in the manner claimed as a matter of design choice or simple substitution of element. The average skilled practitioner would have been motivated to do so in the course of routine experimentation and would have expected predictable results therefrom.

Regarding claim 6
Hi teaches or suggests:
An apparatus, method and coded instructions, wherein the format combiner is configured to generate direction of arrival values for time-frequency tiles or direction of arrival values and diffuseness values for the time-frequency tiles representing the combined audio scene. (Hi: ¶ 6-13, 42-48, 60-64; Fig 11, 12: Hi discloses that a Dirac signal is formed by at least computation of duration of arrival angles and diffuseness values for a plurality of times and frequencies and that the combined audio scene is a combined Dirac signal and/or a plurality of Dirac signals). The claim is considered obvious over Hi as addressed in the base claim as it would have been obvious to apply the further teaching of Hi to the modified device thereof.

Regarding claim 10
Hi teaches or suggests:
An apparatus, method and coded instructions, further comprising an output interface for adding to the combined format, a separate object description for an audio object, the object description comprising at least one of a direction, a distance, a diffuseness or any other object attribute, wherein the object comprises a single direction throughout all frequency bands and is either static or moving slower than a velocity threshold. Hi discloses the well-known nature of localizing and moving a particular signal in particular directions over time based on management of all the frequencies of said signal (see at least Hi: ¶ 41; Fig 5) Hi does not explicitly teach an object coded signal not the generation of a distinct object based on common directions and a velocity threshold but Examiner takes official notice that the mixing of object coded signals based on velocity thresholds was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of including additional and well-documented spatial signals for dynamic combination by the Hi disclosed invention and would have expected predictable results therefrom.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654